DETAILED ACTION
This is the first action on the merits. This application was filed on June 8, 2018. Claims 2-12 are pending in the application. Claim 1 has been canceled by a Preliminary Amendment filed June 8, 2018. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The four references cited in the PCT international search report for PCT/CN2018/089032 have been considered, although only two of those references were provided in the Information Disclosure Statement (IDS) filed February 25, 2020. All four references should have been cited in Form PTO/SB/08A and 08B for compliance with 37 CFR 1.98(a)(1). As a courtesy to the Applicant, the Examiner has cited the additional two references in Form PTO-892, Notice of References Cited.

Drawing Objections
The drawings filed in the application on June 8, 2018 are objected to under 37 CFR § 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the relationship of the “third user” to the claim elements as specified in claims 6 and 12 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. 
For example, in FIG. 1, Applicant should include a new element label (e.g., 15) for element “third user client” to interface with the data management server 11, as similarly shown for first user client 13 and second user client 14. This addition to FIG. 1 is supported at least by the last paragraph of Applicant’s specification on page 3 (supporting claim 6) and the third full paragraph on page 5 (supporting claim 12), as well as the paragraphs disclosing steps S505 and S506 on page 19 and the flow chart of FIG. 5. The Examiner understands this “third user” or “third user client” to represent a financier, for example.
Further, the drawings are objected to because of the following informalities:
For consistency with the specification and claims (at least claim 8), “Maintenance station management procedure” 72 should be “Maintenance station management program” 72 in FIG. 7.
Corrected drawing sheets in compliance with 37 CFR § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 

Specification Objections
The disclosure is objected to because of the following informalities:
For clarity of communication between the Applicant and Examiner during prosecution, the Applicant is requested to number the paragraphs of the specification per 37 CFR § 1.52(b)(6).
For consistency with the correction for the missing “third user” in FIG. 1 of the drawings, as required under the “Drawing Objections,” the Applicant should include “third user client 15” on page 7 in the fourth paragraph of the description of the PREFERRED EMBODIMENTS, as such: “The maintenance station management system shown in FIG. 1 comprises a data management server 11, a block chain 12 containing a plurality of block chain node devices 9 serving as block chain nodes, a first user client 13, [[and]] a second user client 14, and a third user client 15. The data management server 11 [[are]] is connected in communication with the block chain 12, and the first user , [[and]] the second user client 14, and the third user client 15 are connected with the data management server 11 in communication respectively.” Other clarifying amendments have been suggested with regard to identifying numbered elements in FIG. 1. These changes introduce no new matter.
On page 1, the first heading should be corrected to read, “TECHNICAL FIELD”
On page 7, second line, correct “FIG. 5 illustrates [[an]] another…”
On page 13, in the third full paragraph, lines 4-7, correct the following for consistency with the claims and typographical errors:  “When the maintenance income is 100 RMB, according to the transaction sharing rule, the shared income share of the investment party of the maintenance station is calculated to be 50 RMB, the shared income of the owner of the maintenance equipment is calculated to be 40 RMB, the shared income of the maintenance station …”
On page 16, third line from top, correct:  “… and is submitted to the block chain node device by the data management server; …”
On page 17, last paragraph, correct:  “[[p]]Please refer to FIG. 5[[,]]. FIG. 5 is …”
On page 18, in the paragraph beginning with “Particularly,” correct in the last line of the paragraph:  “… and check the return on investment, or either.”
On page 22, in the fourth paragraph, lines 5-6, correct:  “Further, the memory 71 may include both the internal storage unit and the external storage device of the data management server 7, or either.”
Appropriate correction is required. 
  

Claim Objections
The claims listed below are objected to because of the following informalities:
In claim 5, line 7, “establish” should be “establishes” for proper grammar.
In claim 7, line 7, substitute a semicolon (;) for the comma (,) after “first user” and before “and perform a sharing …”
In claim 8, line 1, “a” is missing before “maintenance station management program”
In claim 8, line 3, for proper grammar and understanding, amend the claim to “wherein when executing …”
In claim 10, line 7, insert “and” after the final semicolon, before the “send” step.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
In claims 2, 7, and 8 (lines 9-10, line 7, and lines 11-12, respectively), it is unclear what Applicant means by “a sharing according to a transaction sharing rule.” “Sharing” can have multiple interpretations according to a person having ordinary skill in the art. There is no specificity in the claim as to what is being shared (other than “a transaction”), and the Examiner cannot read the specification into the claims. A myriad of things can be shared in a blockchain transaction with participants on the blockchain. In addition to merely sharing a transaction with other parties, a sharing could be income sharing or resource sharing (sharing data applicable to the reservation, sharing the resource itself by partitioning time or physical elements, or a sharing by handoff to the next entity reserving the resource), for a few examples.
In claim 4, line 10, it is unclear whether “a block chain” refers to the same “block chain” introduced in claim 2, line 12, or whether these are different block chains. If Applicant intends the “block chain” in claim 4 to have antecedent basis from claim 2, the term in claim 4 should be “the block chain.” For compact prosecution, the Examiner has assumed this intention.
Claim 5 depends from claim 2 (as amended), but “the investment cost information” in lines 4-5 of claim 5 and “the digital asset information” in lines 7-8 of claim 5 have antecedent basis in claim 4. For compact prosecution, the Examiner has assumed Applicant’s intention to depend claim 5 from claim 4. If Applicant intends claim 5 to depend from claim 2, “the investment cost information” in claim 5, lines 4-5 should 
Further, regarding claim 5, line 7, it is unclear whether Applicant intends the term “the correlation” to have antecedent basis from claim 4’s “a correlation” in line 6. However, the information being correlated is not the same. Claim 4 recites “establishing a correlation between the investment cost information and the maintenance station information.” Claim 5 recites “establish the correlation between the return on investment and the digital asset information of the maintenance station.” One appropriate interpretation is to read the phrases as full terms in the claims, that is, “a correlation between the investment cost information and the maintenance station information” in claim 4 and “a correlation between the return on investment and the digital asset information of the maintenance station” in claim 5. When recited as full phrases for each use in the claims, the terms would clearly represent two different correlations as long as the full phrases are recited each time. For example, in claim 5, line 8, when reciting “registers the correlation into the block chain,” Applicant appears to mean “registers the correlation between the return on investment and the digital asset information of the maintenance station into the block chain.” Alternatively, if Applicant intends these to be different correlations, the full phrase would not need to be repeated in the claims as long as the correlations are otherwise differentiated, for example, as “a first correlation” in claim 4 and “a second correlation” in claim 5.
In claim 6, line 9, it is unclear whether “return on investment of the third user” refers to the same “return on investment” introduced in claim 5, line 4 and again recited 
The Examiner suggests one of three ways to clarify the claims:  (1) recite “calculating return on investment of the second user” in claim 5, line 4; “sending the return on investment of the second user” in claim 5, line 6; “after sending the return on investment of the second user” in claim 6, line 2; and “calculating return on investment of the third user” in claim 6, line 9 (as originally recited); (2) recite “calculating a first 
In claim 10, line 10, it is unclear whether “a block chain” refers to the same “block chain” introduced in claim 8, lines 13-14, or whether these are different block chains. If Applicant intends the “block chain” in claim 10 to have antecedent basis from claim 8, the term in claim 10 should be “the block chain.” For compact prosecution, the Examiner has assumed this intention.
Claim 11 depends from claim 8 (as amended), but “the investment cost information” in lines 3-4 of claim 11 and “the digital asset information” in line 7 of claim 11 have antecedent basis in claim 10. For compact prosecution, the Examiner has assumed Applicant’s intention to depend claim 11 from claim 10. If Applicant intends claim 11 to depend from claim 8, “the investment cost information” in claim 11, lines 3-4 should be “investment cost information” and “the digital asset information” in claim 11, line 7 should be “digital asset information.”
Further, regarding claim 11, line 6, it is unclear whether Applicant intends the term “the correlation” to have antecedent basis from claim 10’s “a correlation” in line 6. However, the information being correlated is not the same. Claim 10 recites “establish a 
In claim 12, lines 6-7, it is unclear whether “return on investment of the third user” refers to the same “return on investment” introduced in claim 11, line 3 and again recited in claim 12, line 3, or whether these are different instances of “return on investment.” If Applicant intends the “return on investment” in claim 12, lines 6-7 to have antecedent basis from claim 12, line 3 (i.e., recalculating the ROI that was sent in claim 11), the term in claim 12, lines 6-7 should be “the return on investment.” However, it is the Examiner’s understanding that these return on investment 
The Examiner suggests one of three ways to clarify the claims:  (1) recite “calculating return on investment of the second user” in claim 11, line 3; “sending the return on investment of the second user” in claim 11, line 5; “after sending the return on investment of the second user” in claim 12, line 3; and “calculating return on investment of the third user” in claim 12, lines 6-7 (as originally recited); (2) recite “calculating a first return on investment” in claim 11, line 3; “sending the first return on investment”’ in claim 11, line 5; “after sending the first return on investment” in claim 12, line 3; and “calculating a second return on investment” in claim 12, lines 6-7; or (3) recite “calculating a financing return rate of the third user” in place of “calculating return on investment of the third user” in claim 12, lines 6-7, where the term “financing 
Additionally, claims 3-6 and 9-12 are further rejected under 35 U.S.C. § 112(b) due to their dependency from claims 2 and 8, respectively. Claim 6 is further rejected under 35 U.S.C. § 112(b) due to its dependency from claim 5. Claim 12 is further rejected under 35 U.S.C. § 112(b) due to its dependency from claim 11. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention is directed to a judicial exception (i.e., an abstract idea not integrated into a practical application) without significantly more. The claims recite a method, a system, and a server for managing access rights for and income sharing from a maintenance station, e.g., a bay at a vehicle repair shop. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as discussed below.
As discussed in MPEP § 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG")1, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory 2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP § 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP § 2106.05(f), (g), and (h).4 
If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of additional elements sufficient to ensure that the claim recites an inventive concept, i.e., amounts to significantly more than the exception itself (i.e., Step 2B). Revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, a conclusion under revised Step 2A that an additional element was insignificant extra‐solution 5 

Step 1:  In the present application, claims 2-6 are directed to a method (i.e., a process), claim 7 is directed to a system (i.e., a machine); and claims 8-12 are directed to a server (i.e., an article of manufacture), all statutory categories of invention. Thus, the eligibility analysis proceeds to Step 2A.1.

Step 2A.1, regarding independent claims 2, 7, and 8:  The limitations of independent claim 8, which is representative of independent claims 2 and 7, have been denoted with letters and further deconstructed by the Examiner for ease of reference. The judicial exceptions recited in claim 8 are identified in bold below:

[A] A data management server comprising a memory, a processor and maintenance station management program stored in the memory and executable by the processor, when executing the maintenance station management program, the processor is configured to:
[B] receive a transaction request of using a maintenance station from a first user;
[C] call a usage smart contract of the maintenance station to grant a permission of usage of the maintenance station to the first user according to the transaction request;
[D] initiate a transaction payment request when the first user finishes using the maintenance station;
call the usage smart contract to finish a payment transaction according to a transaction payment confirmation instruction of the first user and 
[F] perform a sharing according to a transaction sharing rule of the usage smart contract; and 
[G] send transaction information to a block chain node device, so that the block chain node device registers the transaction information into a block chain.

Limitations [B] through [G], under the broadest reasonable interpretation, cover steps or functions that fall under certain methods of organizing human activity, a category of abstract ideas under the 2019 PEG. For example, the claim limitations recite [B] receiving a request from a user to use a resource, [C] referencing a contract in order to respond to the request for granting permission to the user to use the resource, [D] requesting payment when the user finishes using the resource, [E] referencing the contract again to complete a payment transaction when the user confirms making the payment, [F] sharing the income between owners of the resource according to a sharing rule stipulated in the contract, and [G] recording the transaction information in a ledger. 
The claim recites commercial or legal interactions and managing these interactions between people. These interactions include satisfying rules, policies, and/or agreements of a transaction between entities or people, such as a financial transaction or a transaction of any kind of asset or consideration, which falls squarely under the 2019 PEG abstract ideas category of certain methods of organizing human activity. Some of these transactions further include mental processes, another category of abstract ideas under the 2019 PEG. 
For claims 2, 7, and 8, the transaction is multifold, involving a sharing of (or a granting of permission to use) resource time and effort, a subsequent payment for using the resource, and a further sharing of the income of the payment among the owners of the resource. These are traditional activities of organizing and carrying out contractual obligations and transactions between humans. Applicant’s specification at page 1 (Background) and pages 5-6 (Advantageous Effects) discusses traditional problems concerning conventional operations management, such as the need to increase efficiency of a system using, e.g., resource planning and leveling, and the need to improve transparency and trust of parties to financial transactions by sharing information. The present invention describes no more than conventional operations to solve these conventional problems involving the organization of human activity.
The only difference between the described traditional solutions to these problems and the present invention is the use of digital data on a block chain to facilitate the traditional solutions for organizing human financial activity, but neither digital data or a block chain is required to reach the same result of improved transparency and trust and/or more efficient resource management. In other words, the description of these embodiments would not differ in function or result regardless of the block chain or block chain node device recited in limitation [G]. The block chain is not itself acting upon any of the data that the actors (first, second, and third users participating as block chain nodes) of the embodiments purport to be processing. The blockchain, in essence, serves as a database for storing the transaction information of limitation [G] in the form of a shared ledger and further serves as a network for the actors to communicate that information (for example, the requests of limitations [B] and [D], the permission of limitation [C], the payment confirmation instruction of limitation [E], and 
No additional claim elements differentiate the limitations from processes having common aspects of organizing human activity. The block chain node device in limitation [G] can be a person or institution/organization of persons connected communicatively, communicating the transaction information of limitations [B]-[F]. The claim limitations do not require the block chain node device to perform any functions beyond what can be and has been traditionally performed by humans in organizing human activity (i.e., recording a transaction in a ledger).
Further, the usage contract in limitations [C] and [E] is a mere establisher and governor of rules that the actors agree to follow (wherein, e.g., “the plurality of cooperation partners come to a usage agreement of the maintenance station including a maintenance station reservation rule, maintenance service item information, a charging rule and an income sharing rule by negotiation,” App. Spec., p. 8, lines 24-26) in order to transact with each other on a network, driven by events that the parties pre-agree to manage (e.g., a maintenance operation of a user initiated by an automobile maintenance order; see App. Spec., p. 9, lines 3-13). 
The digital aspect of the usage smart contract merely automates the logic of the transaction process, but the automation is not necessary for organizing the commercial transactions in the same way that the transactions would be carried out person-to-person or entity-to-entity, that is, referencing a contract, and then making decisions and taking actions based on the contract. 
Therefore, the claim falls under (as least) certain methods of organizing human activity (an enumerated group of a judicial exception). Accordingly, the claim, with limitations [A] 
The analysis thus proceeds to Step 2A.2.

Under Step 2A.2, the claims are evaluated to determine whether the claim elements, when viewed individually or as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. It will be shown that the judicial exception is not integrated into a practical application.

Regarding claims 2, 7, and 8:  In particular, claim 8 recites the additional elements in bold in limitations [A]-[G] below:

[A] A data management server comprising a memory, a processor and maintenance station management program stored in the memory and executable by the processor, when executing the maintenance station management program, the processor is configured to:
[B] receive a transaction request of using a maintenance station from a first user;
[C] call a usage smart contract of the maintenance station to grant a permission of usage of the maintenance station to the first user according to the transaction request;
[D] initiate a transaction payment request when the first user finishes using the maintenance station;
smart contract to finish a payment transaction according to a transaction payment confirmation instruction of the first user and 
[F] perform a sharing according to a transaction sharing rule of the usage smart contract; and 
[G] send transaction information to a block chain node device, so that the block chain node device registers the transaction information into a block chain.

The additional element of the block chain or block chain node device in limitation [G] is merely applying the abstract ideas of storing and communicating transaction information defining the transactions and rules of the usage contract in a technological environment that is recited at a high level of generality. There is no impact on the abstract ideas just because they are implemented on or through the additional element of a block chain. As previously stated, the block chain serves as a communication network and as a database for storing information, but a block chain would not be required to provide the abstract functions of the claims. Further, no particular features of a block chain are being applied to the abstract ideas in the claims to integrate the abstract ideas into a practical application. Although mentioning “block chain technology” (e.g., App. Spec at p. 17, line 14), Applicant’s specification does not particularly define it. The Examiner acknowledges that “the block chain has the characteristics of tracing and tamper resistance” (App. Spec., p. 17, line 16), but these aspects of the block chain are benefits that have no impact on the abstract nature of the claims.
Further, outside of the technological environment of a block chain, the transaction information for a sharing of usage permission or financial data, including income proportions, 
Even though some sort of communications or computer technology may be used at the block chain node, the technology is recited at a high level of generality. The block chain node device is illustrated generally in FIG. 1 and FIG. 6, but the block chain node device is never particularly defined in Applicant’s specification. However, this device can be a data management server (see App. Spec. at p. 7, lines 24-26). Further, a data management server can be a single server and is itself only generally defined, describing FIG. 7: “[The] data management server 7 can include but is not limited to the processor 70, the memory 71. FIG. 7 is merely an example of the data management server 7, and is not constituted as the limitation to the data management server 7, more or less components shown in FIG. 7 can be included, or some components or different components can be combined; for example, the aforesaid data management server 7 can also include an input and output device, a network access device, a bus, etc.” App. Spec., p. 22, lines 12-17.
Further, Applicant’s Specification, at pp. 22-23, discloses only generic computer hardware as representing the processor and memory, and generic computer software as 
No additional hardware or software elements are recited in addition to the generally recited block chain, processor, memory, server, node device, and computer program. The mere nominal recitation of generic computer elements performing such generic computer functions as “receiving a transaction request,” “calling” rules, “initiating a transaction request,” “performing a sharing,” and “sending transaction information,” alone, does not differentiate the claim limitations from generic methods of organizing human activities. The block chain, processor, memory, server, node device, and computer program are merely providing a generic technological environment. Further, the “smart” aspect of the usage smart contract is merely a characteristic part of this generic technological environment in which the abstract ideas are implemented. The data exchanged and stored in this technological environment happens to be digital, and the data does not require any special handling or manipulation beyond what the generic computer elements can do.
The additional claim elements, when viewed individually or as an ordered combination, recite the abstract ideas with mere instructions to implement them in a particular technological environment (here, a block chain) that includes generic hardware. See MPEP 2106.05(h). In other words, claim 8 (and claims 2 and 7) do not go beyond generally linking the abstract ideas to a technological environment. 

The judicial exception is not integrated into a practical application because the claim does not improve the functioning of any computerized device nor does it improve another technology or technical process, or provide meaningful limitations beyond generally linking at least one abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. The use of additional elements noted above as tools to implement/automate the abstract ideas of the claims does not render the claims patent eligible because it does not provide meaningful limitations beyond generally linking the use of these abstract ideas to a particular technological environment and requires no more than a computer performing functions that correspond to acts required to carry out the abstract ideas.

Accordingly, alone and in combination, the additional elements of claim 8 (and claims 2 and 7) do not integrate the abstract ideas into a practical application. Rather, the claim as a whole generally links the judicial exception to a technological environment defined by high-level recitations of computer functionality. Therefore, claim 8 is directed to at least one abstract idea not integrated into a practical application, and the analysis proceeds to Step 2B.

Step 2B of the § 101 analysis determines whether the claim elements, when viewed individually and as an ordered combination, contain "an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application." Alice, 134 S. Ct. at 2357. Claim 8 (and claims 2 and 7) does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to step 2A, using 

Amended dependent claim 9 (as well as claim 3) recites:
The data management server according to claim 8, wherein the processor is further configured to:
receive a usage agreement of the maintenance station before receiving the transaction request of using the maintenance station from the first user; and 
send the usage agreement to the block chain node device, so that the block chain node device generates the usage smart contract of the maintenance station according to the usage agreement.
The steps of “receiving” and “sending” recite the same abstract ideas of claim 8, and the claim recites no further specificity regarding the data management server or block chain. This claim does nothing further to integrate the abstract ideas into a practical application. The activities of “receiving” and “sending” a usage agreement can be performed as a process of organizing human activity, as an act of transferring documentation between parties and manipulating that documentation into another format. This is a standard aspect of organizing human activity that does not require the generic technological environment of a block chain. 

Dependent claim 10 (as well as claim 4) recites:
The data management server according to claim 9, wherein the processor is further configured to:
receive maintenance station information and investment cost information of the maintenance station submitted by a second user before receiving the usage agreement of the maintenance station submitted;
establish a correlation between the investment cost information and the maintenance station information and 
generate digital asset information of the maintenance station;
send the digital asset information of the maintenance station to the block chain node device, so that the block chain node device registers the digital asset information of the maintenance station into a block chain.
The steps of “receiving,” “establishing,” “generating,” and “sending” recite the same abstract ideas of claims 8 and 9, and the claim recites no further specificity regarding the data management server or a block chain node device. This claim does nothing further to integrate the abstract ideas into a practical application. The activities of “receiving” maintenance station information and investment cost information and “establishing” a correlation between them can be performed as a process of organizing human activity, as acts of collecting and transferring data between parties and analyzing the data. The correlating aspect of the claim can be performed by a human assessing the data characteristics to determine what maintenance station information belongs with what investment cost information based on some aspect of the data (e.g., a dollar amount of investment that could cover the cost of purchasing, repairing, upgrading, or replacing particular equipment at a particular station) and further assessing the relationship between them. The data can be stored with a specific relationship between the data sets, as determined via the assessment by a human. 
As part of organizing this human activity, a human can then, once the data is organized, identify it (i.e., tag it) as representing a certain asset or assets (that is, generate asset information). Sending the asset information can merely be another transfer between parties, and the receiving party can store (or register) the asset information in a database or ledger. This is a standard aspect of organizing human activity that does not require the generic technological environment of a block chain. That the block chain node device further registers the asset information on the block chain also does nothing further to integrate the abstract ideas into a practical application. The block chain acts as a mere filing system to record the 
Claim 10 (as well as claim 4) does not recite any additional elements or concepts to integrate the abstract ideas into a practical application beyond the generic computers necessary to carry out the described process. The elements merely use the generic computers in a block chain as a tool to perform the abstract ideas (receipt, analysis, storage, and communication of information) and to apply the judicial exception to a particular technological environment.

Amended dependent claim 11 (as well as claim 5) recites:
The data management server according to claim 8, wherein the processor is further configured to:
calculate return on investment according to the transaction information and the investment cost information of the maintenance station after sending the transaction information to the block chain node device; and 
send the return on investment to the block chain node device, such that the block chain node device establishes the correlation between the return on investment and the digital asset information of the maintenance station, and registers the correlation into the block chain.
The steps of “calculating” and “sending” recite the same abstract ideas of claim 8, and the claim recites no further specificity regarding the data management server or block chain node device. The activities of “calculating” and “sending” return on investment (ROI) are standard and traditional aspects of organizing human financial activity, where the calculating can involve a human mental process. A human is capable of performing the mathematics necessary to determine ROI from transaction information and investment cost information shared between parties to a financial transaction and then forwarding the ROI on to other parties in a communication network. These human activities do not require the generic technological environment of a block chain. That the ROI data is sent to the block chain node device also does nothing further to integrate the abstract ideas into a practical application. The block chain node device is a party in a financial network, and that party can be a human.
The activity of “establishing” a correlation between the ROI and asset information can be performed as an activity of the mind, as merely analyzing the return on investment and the asset data and further assessing the relationship between them. The data can be stored with a specific relationship between the data sets, as determined via the assessment by a human. That the block chain node device further registers the correlation information on the block chain also does nothing further to integrate the abstract ideas into a practical application. The block chain acts as a mere filing system to record the information as digital data, the digital aspect of the data being a mere characteristic of the technological environment.
Claim 11 (as well as claim 5) does not recite any additional elements or concepts to integrate the abstract ideas into a practical application beyond the generic computing devices necessary to carry out the storage and communication of digital information. The elements 

Amended dependent claim 12 (as well as claim 6) recites:
The data management server according to claim 11, wherein the processor is further configured to: 
receive a financing agreement submitted by the second user after sending the return on investment to the block chain node device; 
send the financing agreement to the block chain node device, so that the block chain node device generates a financing smart contract of the maintenance station according to the financing agreement;
receive financing amount information submitted by a third user; and 
calculate the return on investment of the third user according to the financing amount information.
The steps of “receiving” and “sending” a financing agreement recite the same abstract ideas of claim 8 and 11, and the claim recites no further specificity regarding the data management server or block chain node device. “Receiving” and “sending” a financing agreement and “receiving” financing amount information are aspects of organizing human activities specifically concerning sharing financial contract data among parties to a contract. Again, the activity of “calculating” ROI is a standard and traditional aspect of organizing human financial activity further involving a human mental process of calculating financial parameters 
These human activities do not require the generic technological environment of a block chain. That the data is sent to the block chain node device also does nothing further to integrate the abstract ideas into a practical application. The block chain node device is a party in a financial network, and that party can be a human. A human is capable of incorporating financing agreement information into a financing contract. Further, the “smart” aspect of the financing contact is merely a characteristic part of this generic technological environment in which the abstract ideas are implemented. The data exchanged and stored in this technological environment happens to be digital, and the data does not require any special handling or manipulation beyond what the generic computer elements can do. 
Claim 12 (as well as claim 6) does not recite any additional elements or concepts to integrate the abstract ideas into a practical application beyond the generic computing devices necessary to carry out the storage and communication of digital information. The elements merely use a generic computer as a tool to perform the abstract ideas and to apply the judicial exception to a particular technological environment.

In summary, dependent claims 3-6 and 9-12 merely recite information that is used to carry out the abstract ideas identified in the independent claims 2 and 8, respectively. Therefore, they only serve to limit the abstract ideas of the independent claims. The dependent claims inherit all of the limitations and deficiencies of the independent claims without curing them and thus are directed to the same abstract ideas identified for the independent claims. 
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the abstract idea of receiving a request from a user to use a resource, referencing a contract to look up a usage agreement to respond to the request, sending a payment request to the user after the user finishes using the resource, sharing the income from that use between the resource owners according to the contract, and recording the transaction information in a ledger. Accordingly, claims 3-6 and 9-12 are patent ineligible and rejected under 35 U.S.C. § 101 for the reasons above and as explained for claims 2, 7, and 8.
Claim Rejections - 35 USC § 103
The following references are cited in this section:
Biernat, et al., U.S. Patent Application Publication No. 2019/0340269 A1
NPL document “Appointment With Deposit - Stew's Self Service Garage”
Zhang, U.S. Patent Application Publication No. 2020/0042992 A1
Ryali, et al., U.S. Patent No. 9,558,466 B2
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 and 7-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Biernat, et al., U.S. Patent Application Publication No. 2019/0340269 A1 (hereinafter, “BIERNAT”) in view of NPL document “Appointment With Deposit - Stew's Self Service Garage” (hereinafter, “STEW”) further in view of Zhang, U.S. Patent Application Publication No. 2020/0042992 A1 (hereinafter, “ZHANG”).

Regarding claims 2, 7, and 8, BIERNAT discloses:
A maintenance station management method (BIERNAT, [0049], lines 14-18, methods to “track machine usage and operating statistics in connection with subscription-based machine operation or maintenance management;” on a plant model blockchain that models production areas within a facility, [0138], lines 1-8), 
wherein the management method is applied in a data management server (BIERNAT, [0064], lines 1-8, “Blockchain-enabled industrial device”) and comprises:
receiving a transaction request of using maintenance station from a first user (BIERNAT, [0005], lines 3-4, “request data specifying a user identifier and a request for subset of supply chain information;” BIERNAT implies the capability to receive a transaction request for usage, e.g., for a subscription service transaction; see BIERNAT, [0049]), and 
calling a usage smart contract (BIERNAT, [0105], lines 2-3, “criterion defined in a smart contract”) of the maintenance station to grant a permission of usage of the maintenance station to the first user according to the transaction request (BIERNAT, [0099], lines 1-12, a subscription-based contract enforces terms of a subscription, where a request can be for access or usage permission, [0049], lines 1-3, as for a subscription service, [0049], lines 15-18, “used to track machine usage and operating statistics in connection with subscription-based machine operation or maintenance management;” see also BIERNAT, [0105], confirming with smart contract an obligation to perform a component replacement or other maintenance action); 
initiating a transaction payment request (BIERNAT, [0106], line 8, “initiate payment processing”) when the first user finishes using the maintenance station (regarding a one-time action, BIERNAT, [0106], lines 4-7, “installs the replacement component and records a signed conformation (sic) of the replacement in the public blockchain ledger;” or regarding subscription use, [0105], lines 5-8, “in response to execution of a defined number of machine cycles, when the accumulated machine run time exceeds a defined number of operating hours.”);
calling the usage smart contract (BIERNAT, [0105], lines 2-3, “criterion defined in a smart contract”) to finish a payment transaction according to a transaction payment confirmation instruction of the first user (BIERNAT, [0106], line 8, “initiate payment processing,”  and
performing a sharing according to a transaction sharing rule of the usage smart contract (regarding sharing machine resources, BIERNAT, [0106], lines 14-16, authorized production based on payment; or regarding sharing income, [0110], “other entities may be paid … in increments, e.g., based on project milestones or on a periodic basis.”); and 
sending transaction information to a block chain node device (BIERNAT, FIG. 21, BC-Enabled Industrial Device 1102), so that the block chain node device registers the transaction information into a block chain (BIERNAT, FIG. 21, Public/Private Blockchains 1304; [0106], lines 7-16, “verifiably tracked in the blockchain ledger”).

Regarding receiving a transaction request of using maintenance station from a first user, BIERNAT does not explicitly disclose receiving a transaction request of using a maintenance station. STEW discloses this limitation. STEW discloses receiving a transaction request to use a maintenance bay at a self-service garage by selecting a service, selecting a bay, selecting a start time, and entering contact information. Combining BIERNAT with STEW would merely apply BIERNAT’s cited features of machine usage and operation tracking on a blockchain to the machines of a maintenance bay such as STEW’s. 
The combination of BIERNAT in view of STEW would provide more sophisticated equipment and/or station reservation features offered by STEW, for example, accepting single-use requests in addition to requests for recurring use in a subscription agreement on a 
A person having ordinary skill in the art before the effective filing date of the present invention would have wanted to combine BIERNAT with STEW to use a blockchain for STEW’s reservation system to gain the advantages of the blockchain for reliable and trusted sharing of data, assurance of contract satisfaction, accessibility of shared data, and greater insight into business operations, as disclosed in BIERNAT at [0046]-[0047], and to eliminate the possibility of disputes between the parties to a transaction regarding actual machine (or bay) usage, as further disclosed in BIERNAT at [0099], lines 19-23.  

Regarding calling the usage smart contract to finish a payment transaction according to a transaction payment confirmation instruction of the first user, BIERNAT in view of STEW does not explicitly disclose finishing the payment processing once a transaction payment confirmation instruction is received from a first user. ZHANG discloses this limitation. ZHANG discloses a resource transaction and payment method applied to a blockchain system and specifically discloses calling the usage smart contract to finish a payment transaction according to a transaction payment confirmation instruction of the first user. See ZHANG, FIG. 1 and 

ZHANG merely describes an additional step in the payment process of BIERNAT in view of STEW, in which the usage and payment settlement process is not completed by the smart contract until a user of a resource (in the case of BIERNAT in view of STEW, a maintenance bay) confirms that payment for the use is completed. BIERNAT in view of STEW would allow for and benefit from this additional confirmation of payment status, at least because in both BIERNAT and STEW, reservation and/or usage of equipment by one user is tracked to know when reservation and/or usage is completed so that the opportunity for reservation and/or usage can be available for a next user, or so that a subsequent subscription cycle can start. See BIERNAT, [0099]. STEW requires a payment on file (see STEW, “Pay the deposit”) to ensure payment at the completion of the usage reservation. To one of ordinary skill in the art, it would be obvious 

A person having ordinary skill in the art before the effective filing date of the present invention would have been motivated to combine BIERNAT in view of STEW, with its many features of controlling, tracking, and managing bay/lift/equipment reservation and usage on a blockchain, with ZHANG’s resource transaction method. A person having ordinary skill in the art would have looked to ZHANG in combination with BIERNAT in view of STEW for further resource transaction details concerning the steps of requesting, confirming, and clearing a payment for a purchase using a smart contract on a blockchain. ZHANG discloses benefits of being able to directly query a blockchain to confirm contractual details and satisfaction of the contract before clearing a payment transaction:  “In any transaction process, after obtaining a transaction settlement instruction transmitted by the transaction node, the payment node may first directly query, from the blockchain database according to the transaction settlement instruction, whether a transaction contract corresponding to the transaction settlement instruction exists, and determine that the transaction contract is an actual transaction if the corresponding transaction contract exists, and a signature of the resource request node for this resource transaction exists in the transaction contract. … [B]ased on characteristics of data consistency of the blockchain, and the resource transaction triggered in the environment of supervision of a plurality of parties, … the payment node can determine whether the transaction is real or false or whether the transaction is tampered with by the transaction node, to improve authenticity of the resource transaction, to effectively prevent a transaction clearing instruction from being tampered with or falsely generated by the transaction node, thereby 

As a reminder, as the Examiner pointed out in the section titled “Claim Rejections – 35 USC § 112,” the elements “a sharing” and “a transaction sharing rule,” on their face in this claim, could have multiple interpretations according to a person having ordinary skill in the art before the effective filing date of the present invention. There is no specificity in the claim as to what is being shared (other than “a transaction”), and the Examiner cannot read the specification into the claim. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention that a smart contract as in BIERNAT in view of STEW in further view of ZHANG could include rules to share a myriad of transaction data with participants on the blockchain. This sharing would have obvious application in the modified maintenance bay reservation system, which manages multiple maintenance bays in a garage at once, for sharing data applicable to a reservation with the parties to the resulting transaction. See, e.g., BIERNAT, [0099], methods of “selective sharing;” BIERNAT at [0138]-[0139], sharing data from the reservation system regarding stations of the entire plant, and ZHANG, [0092], lines 10-15, sharing transaction contract data “to finally achieve the objective of supervision of a plurality of parties, and ensure rights and interests of interested parties of transactions.”   

Regarding claims 3 and 9, BIERNAT in view of STEW further in view of ZHANG discloses the limitations of claim 2. BIERNAT further discloses:
The maintenance station management method according to claim 2, wherein before receiving the transaction request of using the maintenance station from the first user, the method further comprises:
receiving a usage agreement of the maintenance station (BIERNAT, [0099], lines 6-7, establish a subscription-based contract…to use the machine, where machines can be managed at the production line or plant level, see BIERNAT at [0138]-[0139]) submitted by a second user (BIERNAT, [0099], line 7, OEM; see BIERNAT, FIG. 12, control program 1204 receives usage agreement from client device 1206), and 
sending the usage agreement to the block chain node device (see BIERNAT, FIG. 12, control program 1204 sends usage agreement from client device 1206 to blockchain-enabled industrial controller 1210), so that the block chain node device 2generates the usage smart contract of the maintenance station (BIERNAT, [0071], “device configuration application 1208 can allow users to configure blockchains to be generated by a blockchain-enabled device 1102 (controller 1210 or another type of industrial device)… and can also include a template editor that can be used to define smart contracts to be enforced by the blockchain.”) according to the usage agreement (BIERNAT, [0099], lines 11-12, “terms of this machine subscription service can be enforced by a smart contract”).

Regarding claims 4 and 10, BIERNAT in view of STEW further in view of ZHANG discloses the limitations of claim 3. BIERNAT further discloses:
The maintenance station management method according to claim 3, wherein, before receiving the usage agreement of the maintenance station submitted (BIERNAT, [0101], line 1, “During the building phase at the OEM facility,…), the method further comprises:
receiving maintenance station information and investment cost information of the maintenance station submitted by a second user (see BIERNAT, FIG. 12, control program 1204 receives investment cost information from client device 1206; BIERNAT, [0102], lines 1-8, “… verifiable, unique identities of the machine components are recorded in the ledger of a public blockchain … stored on one or more of the industrial control devices to be shipped with the machine. A unique, verifiable identity for the machine itself is also recorded in the public blockchain ledger.” BIERNAT, [0124], lines 6-12, disclosing the information in the “verifiable, unique identities” of machine components as “an origin or source of the component part…, one or more of an identity of a vendor or supplier of the component part, a part identifier, identifies of other entities within the supply chain through which the part has traversed, a date of the part's manufacture, a cost of the part, or other such information.” This information defines cost as well as other information, including machine and related site information, required for investment in the machine, production line, and/or the plant, including for replacement parts.);
establishing a correlation between the investment cost information and the maintenance station information (BIERNAT, [0103], line 5, “defined number of machine operating cycles” is one criterion correlated; [0104], lines 1-8, a number of production statistics tracked by the blockchain-enabled industrial controller and recorded to ledger; [0105], lines 1-(i.e., matches) … a criterion defined in a smart contract … indicating that the OEM is contractually obliged to perform a component replacement or other maintenance action on the machine;” further, investment cost information is stored together with maintenance station information, per BIERNAT, [0102], lines 5-6, “… stored on one or more of the industrial control devices to be shipped with the machine”),
 generating digital asset information of the maintenance station (BIERNAT, [0045], digital asset information generated by each of multiple industrial assets; BIERNAT, [0102], lines 1-8, “… verifiable, unique identities” assigned to each asset during build; [0125], lines 29-34, aggregated provenance information for an assembly; [0133], blockchain-enabled industrial devices on blockchain use digital fingerprinting for trusted participation on the blockchain; [0138], lines 1-13, identity and status information of multiple assets in a plant (or effectively, a station of a plant) reported upon power up of each asset) and 
sending the digital asset information of the maintenance station to the block chain node device, so that the block chain node device registers the digital asset information of the maintenance station into a block chain (see BIERNAT, FIG. 13, industrial devices (digital assets) 1320 sending digital asset information to blockchain-enabled industrial controller/device 1210, which records the digital asset information to blockchains 1304; BIERNAT, [0102] lines 3, 7-8, component information recorded in the blockchain ledger; BIERNAT, [0133], lines 33-34, record as-built machine provenance information in a blockchain; [0138], record … status and identity information for all devices in a plant-model blockchain).

A person having ordinary skill in the art before the effective filing date of the present invention would have combined the machine/station/plant management methods of BIERNAT with STEW’s Self-Service Garage and ZHANG’s resource transaction method to afford diverse entities access, via the blockchain, to relevant business data concerning the operation, income, and repair (and investment for the funding of such) of the maintenance equipment of a manufacturing/repair station or plant, with various criterion managed by smart contracts, as disclosed by BIERNAT at [0110]. To this end, BIERNAT discloses features of correlating investment cost information with asset information that address different scope of operation, from a machine, to various machines on a production line (i.e., a station) within a plant, to an entire plant, which would encompass and address the funding needs of maintaining STEW’s various bays (maintenance stations) at a repair garage (a maintenance plant).
Further, a person having ordinary skill in the art before the effective filing date of the present invention would appreciate the collection of digital asset information on the blockchain disclosed by BIERNAT for use in identifying, tracking, managing, and/or repairing the various elements of STEW’s garage, from a machine component (such as a lift component), to a machine (a lift), to the machines of a station (the lift and other machines of a bay), to all of the machines of a plant (the entire maintenance garage).
A person having ordinary skill in the art before the effective filing date of the present invention would also appreciate the benefits of the collection, storage, tracking, and sharing of this data concerning maintenance transactions on a blockchain, driven by smart contracts, including the data consistency of the blockchain, the transparency from the supervision of other blockchain nodes, the assurance of authenticity of the data on the blockchain, the tamper . 

Claims 5-6 and 11-12 are rejected under 35 U.S.C. § 103 as being unpatentable over BIERNAT in view of STEW, further in view of ZHANG, further in view of Ryali, et al., U.S. Patent No. 9,558,466 B2 (hereinafter, “RYALI”).

Regarding amended claims 5 and 11, BIERNAT in view of STEW further in view of ZHANG discloses the limitations of claim 2. BIERNAT in view of STEW further in view of ZHANG does not disclose the limitations of claim 5, specifically calculating and sending return on investment (ROI). However, RYALI discloses:

The maintenance station management method according to claim 2, wherein, after sending the transaction information to the block chain node device, the method further comprises:
calculating return on investment according to the transaction information and the investment cost information of the maintenance station (RYALI, col. 6, lines 33-36, calculating return on investment based on revenue generated over a period of time after break even, where to determine break even, a “computing device identifies one or more improvement areas … by comparing the one or more historical data … and the one or more projected data.” RYALI, col. 6, lines 7-10. See also, col. 6, lines 24-30. The projected data is forecasted data associated with improvements, including usage information and investment costs. See RYALI, col. 5, line 65 to col. 6, line 6. Investment costs are determined based on identifying  “the cost , and 
sending the return on investment to the block chain node device (RYALI, col. 6, line 63 to col. 7, line 7, generating a report and making it available to the user over the computing device), so that the block chain node device establish the correlation between the return on investment and the digital asset information of the maintenance station (As detailed above, RYALI, col. 5, line 47 to col. 6, line 62, discloses an account manager computing device associating (i.e., correlating) improvement or investment costs with facility/station parameters (e.g., contact center historical data related to identified improvement areas) that are stored in a database, and associating (i.e., correlating) the calculated ROI to the contact center (asset information) so that the ROI can be reported for specific contact centers and improvement areas within the contact centers) and registers the correlation into the block chain.

A person having ordinary skill in the art before the effective filing date of the present invention would have looked to RYALI for a method of calculating return on investment (ROI) associated with investing in improvements and/or maintenance of a commercial enterprise. Although RYALI discloses such ROI for improvements to a contact center, a person having ordinary skill would understand that determination of ROI is a standard financial calculation that can be done in the same way regardless of the commercial enterprise. Investment cost and 
A person having ordinary skill in the art would want to perform RYALI’s ROI calculation in BIERNAT’s blockchain-enabled node device and store it on BIERNAT’s blockchain for managing maintenance stations within STEW’s Garage, including the resource transaction methodology of ZHANG, because more financial transparency and transaction security would be possible to authenticate transactions and track the value of the improvements to STEW’s Garage for any of STEW’s investors or other stakeholders. Putting ROI on the blockchain would allow entities involved in the use, purchase, leasing, technical support, repair, maintenance, and operation of the maintenance stations to readily access data for tracking results of improvements, for making more informed investment decisions, and for realizing better savings (which translates to more income for the investors), as disclosed by BIERNAT, [0101] and RYALI, col. 1, lines 31-34. Adding RYALI to the combination of BIERNAT in view of STEW in further view of ZHANG merely adds more financial knowledge with an easy and flexible ROI calculation (RYALI, col. 7, lines 9-10) while maintaining the transparency and trust of an immutable distributed ledger for stakeholders to transactions.  

Regarding claims 6 and 12, BIERNAT in view of STEW, further in view of ZHANG, further in view of RYALI, discloses the limitations of claim 5. BIERNAT further discloses: 

The maintenance station management method according to claim 5, wherein, after sending the return on investment to the block chain node device, the method further comprises: 
receiving a financing agreement submitted by the second user (BIERNAT, [0110], lines 5-9, plant owners (i.e., second user, investor) may obtain financing from a bank (i.e., third user, financier), which “may be paid by the manufacturing entity (i.e., first user, user or operator of the equipment) in increments, e.g., based on project milestones or on a periodic basis” (installments of a financing agreement)), and 
sending the financing agreement to the block chain node device, so that the block chain node device generates a financing smart contract of the maintenance station according to the financing agreement (BIERNAT, [0110], lines 9-11, “Public industrial blockchains generated by devices  1102 can allow all parties to see the progression of the machine build project…” BIERNAT further discloses generating smart contracts to establish the rules of agreements on the blockchain (see BIERNAT, [0060]), which is the same for generating a usage smart contract (as in claim 2) and generating a financing smart contract, as would be understood by a person having ordinary skill in the art, where a financial institution has unique rules applied regarding access to information (see BIERNAT, [0110], lines 19-23).); 
receiving financing amount information submitted by a third user (BIERNAT, [0110], line lines 5-8, “financing from a bank,” which includes amounts to pay back, e.g., “paid in increments”); and 
calculating return on investment of the third user according to the financing amount information (BIERNAT does not disclose calculating return on investment. However, RYALI discloses calculating return on investment, as shown for claim 6, according to a financing amount, where the financing amount for a bank (financier) is akin to an investment cost for an owner (investor), as would be understood by a person having ordinary skill in the art. The source of funding would not change the method of calculation of ROI, and a financing smart contract would merely implement that method on a blockchain with appropriate rules in the smart contracts of BIERNAT, as would be understood by one of ordinary skill.).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to look to BIERNAT’s comprehensive disclosure of using a blockchain with smart contracts for carrying out investing and financing agreements between multiple parties to a commercial project, whether it be for funding maintenance of a garage and sharing its income, or for the building, maintenance, and financial management of a manufacturing plant, and its stations, production lines, and equipment. BIERNAT demonstrates that smart contracts can be used to carry out any kind of rules on the blockchain (e.g., for usage, investing, or financing) for various project scope. RYALI merely discloses one such type of rule for calculating ROI for the parties involved in funding the commercial project. The immutable blockchain of BIERNAT merely provides an efficient way to distribute information for trust and transparency of the transactions for the parties. ZHANG merely provides a detailed resource transaction methodology to ensure the proper clearing of transactions and improve their security. Thus, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the present invention to combine the elements of RYALI with 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Literature
Brondrup, US 2003/0208386 A1, discloses a system and method for wireless hotel search and selection, reservation/booking, check-in, room access control, check-out, and payment services for hotel customers.
Manning et al., US 6,651,778 B1, discloses a self-service maintenance plant (lube service) for over-the-road vehicle operators.
Stefik et al., US 2012/0092191 A1, discloses a system and method for tagging a parking space for reservation by a motor vehicle user using smart parking devices.
Guenec et al., US 2013/0059603 1, discloses a method for automatic access to a pre-reserved place, such as a hotel room.
Tomlin et al., US 2014/0330720 A1, discloses a system to utilize telecommunications data to authorize and activate equipment by payment.
Haldenby et al., US 2017/0046792 A1, discloses systems and methods for tracking subdivided ownership and usage of Internet-connected assets using blockchain ledgers.
Simons et al., US 2017/0032296 A1, discloses a server and system for resource management of an ultrasound device, including tracking utilization and billing users of the device. 
Wright, SR, US 2018/0089256 A1, discloses methods for managing entitlements of products and services using blockchain and smart contracts for processing the transactions and creating the entitlements. 
Batra et al., US 2018/0137465 A1, discloses a method for identifying a metric configuration associated with a smart contract in a blockchain and checking system events/transactions for a match to the smart contract requirements.
Kurian et al., US 10,140,470 B2, discloses a system using a blockchain for tracking and validating the status of distributed portions of a shared finite resource and the obligations of users to return portions of the shared finite resource.
Turato et al., US 2019/0025856 A1, discloses a system and methods for management, planning, and control of a connected fleet of vehicles for reservation.
Wright et al., US 2019/0052454 A1, discloses a system and method for controlling asset-related actions via a blockchain.
Berti et al., US 2019/0158270 A1, discloses a system for generating, tracking, and recording a digital representation of an asset using blockchain technology to register information about the asset.
Karame et al., US 2019/0268284 A1, discloses a method for controlling access to a shared resource using a usage smart contract on a blockchain.
Berti et al., US 2019/0251489 A1, discloses blockchain-implemented digital agreement management involving digital representations of physical assets. 
Purushothaman et al., US 2019/0304038 A1, discloses systems and methods for blockchain-based repair of physical property items having shared use between multiple users and/or owners.
Marcinkowski et al., US 2019/0355076 A1, discloses an intelligent property management system that manages real estate properties on a blockchain for efficient communication and transactions of vendors making improvements, investors paying for the improvements, and tenants requesting and benefiting from the improvements. 
Schindler, US 10,891,613 B1, discloses methods and systems for governing usage-based leases of digitized items utilizing blockchain capital.
Foreign Patent Literature
Liqun et al., CN 102426668 A, discloses a vehicle accessory anti-counterfeiting and maintenance quality monitoring method and system.
Xie et al., CN 105005853 A, discloses an automobile after-market service management system.
Allen et al., WO 2017/145007 A1, discloses a system and method for controlling asset-related actions on a blockchain, including using smart contracts to record shared ownership of an asset between multiple entities, to calculate accrued or generated value from the asset, such as income or earnings, and to share the value between the entities.
Non-Patent Literature
Andreas Bogner, et al., "A Decentralised Sharing App Running a Smart Contract on the Ethereum Blockchain", The Internet of Things, ACM, 7 Nov. 2016, pp. 177-78, DOI: 10.1145/2991561.2998465, ISBN: 978-1-4503-4814-0, 2 pages. (Year: 2016)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA M SCHREIHART whose telephone number is 571-270-7039. The examiner can normally be reached on M-F 8:00 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK MCATEE can be reached at 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/LMS/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan. 7, 2019).
        2 Id. at 52.
        3 Id. at 55.
        4 Id.
        5 Id. at 56.